Citation Nr: 0124409	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant (veteran)


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
hearing loss.  In May 2001, the veteran appeared and 
testified at a personal hearing in Washington, D.C., which 
was conducted by C. W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing.  See 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that her in-service exposure to acoustic 
trauma, while serving as an Aircraft Maintenance and 
Munitions Officer, caused her to develop a bilateral hearing 
loss disability.  Her service medical records (SMR's), which 
are incomplete, indeed show a bilateral decrease in hearing 
acuity in the low frequency ranges between the years 1983 and 
1985.  In fact, she was diagnosed with left ear hearing loss 
in the 500-hertz frequency in December 1985.  In May 2001, 
she submitted a statement from her private audiologist which 
opines that her in-service noise exposure may have been a 
contributing factor in her developing a hearing loss 
disability.

The Board is of the opinion that further development of this 
claim is required.  First, the Board notes that new 
regulatory provisions enacted during the pendency of this 
appeal require VA to make continuing efforts to obtain SMR's 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  The 
RO must make undertake additional efforts to locate the 
veteran's missing SMR's.  Second, the new regulatory 
provisions require VA to provide a medical examination when 
necessary to make a decision on a claim.  In this case, the 
veteran has not been afforded VA audiology examination to 
measure the extent of her current hearing loss disability and 
the record does not contain any speech discrimination scores.  
Therefore, the Board is unable to make a determination as to 
the existence of a current hearing loss disability, per VA 
standards, in the absence of such an examination.

On remand, the RO should also determine whether any 
additional development of the claim is warranted under the 
Veterans Claims Assistance Act (VCAA) of 2000 and the 
recently enacted implementing regulations. See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2000); 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).

Accordingly, this issue is REMANDED for the following action.

1.  The RO should request the veteran to 
submit the names and addresses of all health 
care providers, VA or private, who have 
treated her for her bilateral hearing loss 
since her Board hearing in May 2001.  
Thereafter, the RO should contact the named 
medical providers and request copies of all 
pertinent medical records.  

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2000); 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326)).

3.  The veteran should be scheduled for an 
audiological examination for the purpose of 
determining the current level of her bilateral 
hearing loss.  If a hearing loss exists, the 
examiner should provide opinion as to whether 
it is at least as likely as not that such 
disability was manifested in service or is 
otherwise related to event(s) in service, 
including exposure to noise trauma.  The 
claims folder and a copy of this remand must 
be made available to the examiner prior to the 
examination for review.

4.  Thereafter, the RO should readjudicate the 
claim for service connection for bilateral 
hearing loss.  If any benefit sought on appeal 
remains denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




